Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/16/22 has been entered and made of record. Claims 1, 3, 13, 15, 18, and 20 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claims 1, 12 and 20 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (US 2015/0081725) in view of Bergman et al. (US 2012/0313948).
As to Claim 1, OGAWA teaches a  knowledge platform comprising:
a memory; at least one processor coupled to the memory programmed with executable instructions, the instructions including an interface to receive a request identifying a topic, the request from a requestor (OGAWA discloses memory and processor in Fig 2; “obtaining or generating a search query based on one or more terms and one or more time intervals” in [0108]; searching for experts of a topic as shown in Fig 11); 
wherein the at least one processor configured to: 
receive electronic communication data (OGAWA discloses “The obtained or received social data can be used in, for example, but is not limited to, the context of continuous social communication” in [0048]);
process the communication data using an entity recognition model to extract one or more named entities and one or more topics, the topic of the request being part of the one or more topics (OGAWA discloses “the active receiver actively obtains data related to the influencer or the expert. This related data, for example, includes: name, keywords used, common words used, followers, location, likes, dislikes, frequency of posts or messages, writing styles, language, etc.” in [0240]; “The active receiver module may mine or extract even more social data related to the car brand and the sports team” in [0079]; “As discussed in relation to FIG. 23, in one example this step includes extracting text from posts (e.g. tweets, comments, chats and other social networking posts) to determine a listing of topics for all users” in [0213]. Here, car brand or sports team are the examples of named entities.); 
classify, using an expert classifier, an expert entity from the one or more named entities as an expert in the topic of the request based on a distance threshold (OGAWA discloses “The ranking is done to identify which users are the most influential in the given topic network for the given topic” in [0155]; “determining topics in which a given user is considered an expert” in Fig 8; “search for users in the index store that are considered experts in the topic” in Fig 11; “If certain of the clusters meet a predetermined distance threshold, where the distance represents similarity, then the clusters are merged” in [0307]. Here, the top n users with the highest numbers of the lists may refer to “a distance threshold”);
a presentation server configured to generate visual effects representing the one or more named entities and the one or more topics, and the relationship path between the requestor and the expert entity, wherein the interface transmits the visual effects to a device for display (OGAWA discloses “In other words, the active receiver creates a network graph of nodes and edges corresponding respectively to the users UT and their relationships. The network graph is called the "topic network"... The relationships that define the edges or connectedness between two entities or users UT can include for example: friend connection and/or follower-followee connection between the two entities within a particular social networking platform. In an additional aspect, the relationships could include other types of relationships defining social media connectedness between two entities such as: friend of a friend connection” in [0147]; “As an example, consider the simplified follower network for a particular topic in FIG. 15. Each user, actually a user account or a user name associated with a user account or user data address, is shown in relationship to the other users” in [0142];      
    PNG
    media_image1.png
    376
    1004
    media_image1.png
    Greyscale
).
OGAWA doesn’t explicitly teach a relationship graph for at least some of the named entities and at least some of the topics. The combination of Bergman further teaches following limitations:
generate, using a relationship model, a relationship graph for at least some of the named entities and at least some of the topics, wherein the relationship graph has nodes that correspond to the at least some of the named entities and the at least some of the topics, and edges that correspond to relationship scores between the entities and the topics, wherein the relationship graph has a node corresponding to the requestor and a node corresponding to the expert entity (Bergman discloses “The interest flow computation starts from a "focus node" or a set of "focus nodes," and propagates along a path or paths to a "query node." ” in [0022];“A graph building engine 232 in the IC graph developer 224 constructs the IC graph to include various nodes, which may include people nodes, content object nodes and concept nodes, and edges connecting the nodes” in [0032]; see also edge with a weight and relevancy score in [0026]);
compute a relationship path between the requestor and the expert entity using one or more edges connecting the node corresponding to the requestor and the node corresponding to the expert entity of the relationship graph, wherein the one or more edges correspond to one or more relationship scores (Bergman discloses calculating a relevance score in [0026]; “Thus, this user interface tool allows the user to explore the relevancy network and presents the paths that contribute the most to the relevancy score between a query node and the focus node” in [0029]; see also Fig 5 below:

    PNG
    media_image2.png
    503
    482
    media_image2.png
    Greyscale
);
generate, using the relationship model, a relationship score for the requestor and the expert entity indicating strength of a relationship between the requestor and the expert entity, the relationship score generated based on the one or more relationship scores corresponding to the one or more edges between the node corresponding to the requestor and the node corresponding to the expert entity of the relationship graph (OGAWA discloses “Continuing with FIG.16, the active receiver module models each user in the set of users UT as a node and determines the relationships between the users UT (block 1603)” in [0147]; “Using the weighted edges or connections, influencers may be more accurately identified as well as each influencer's score (e.g. weighted PageRank score). Accordingly, a relationship between an influencer and other users in their community, a relationship between an influencer and a topic, or a relationship between users in an influencer's community and a topic, may be identified and more accurately characterized by the active receiver module” in [0208]. Bergman further discloses “The interest flows to the three content objects 152, 153, 154 authored by Tim, and then to the concepts 176, 177, 178 via the concept edges. The interest reaching the concept object 177 ( a query node in this analysis) representing concept B is the sum of the interest flowed from the content objects, and is calculated to be 04*0.5+0.2*0.3-0.26. This number is an indication of the Tim's expertise or interest in that concept or topic” in [0027].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA with the teaching of Bergman so that a list of people of comment interests or expertise may then be presented to the focus person, and employ graphical user interface applications
to assist the user to visualize the networking information and to further explore the network (Bergman, [0028]).
As to Claim 3, OGAWA in view of Bergman teaches the platform of claim 1 wherein the processor uses the relationship model to compute the relationship path as an optimal path of a plurality of different paths between the node corresponding to the requestor and the node corresponding to the expert entity using the relationship graph, wherein the presentation unit generates a visual element corresponding to the relationship path and at least a portion of the relationship graph (OGAWA, Fig 15 and [0142, 0147]. Bergman, Fig 6.)

As to Claim 5, OGAWA in view of Bergman teaches the platform of claim 1, wherein the electronic communication has a reference to at least one of a sender and a recipient, wherein the processor generates additional relationship scores to indicate strength of a relationship between the sender or the recipient and the one or more named entities, wherein the additional relationship scores are used to generate the relationship path between the requestor and the expert entity (OGAWA discloses “relationships related to influence are obtained” in [0141]; PageRank score in [0142-0145]; influence score in [0160]. Bergman further discloses relevancy score between a people node and a topic node or another people node as shown in Fig 5-6.)

As to Claim 6, OGAWA in view of Bergman teaches the platform of claim 1 wherein the processor is configured to generate or update one or more knowledge bases with the one or more named entities and the topics (Bergman discloses “As part of the similarity evaluation, a set of concepts pertinent to the contents of the content objects may be extracted (step 138). The concepts may be used to indicate the expertise or interests of a person” in [0015]; “FIG. 6 provides another example, which illustrates how individual contributors are connected to concepts contained in the content objects. Such connections indicate the expertise or interests of each individual… Once the interest values flown from the individual persons in the organization to the various concepts are calculated, an automated tool is able to identify and rank relevant experts in specific topics. Thus, for example, given a requestfor-proposals (RFP), the tool can match the required expertise with the right SMEs to respond to the EFP.” in [0027].)

As to Claim 9, OGAWA in view of Bergman teaches the platform of claim 1 wherein the named entity recognition unit extracts the one or more topics using topic modeling (OGAWA discloses “As discussed in relation to FIG. 23, in one example this step includes extracting text from posts (e.g. tweets, comments, chats and other social networking posts) to determine a listing of topics for all users” in [0213]; see also Fig 8-9. Here, OGAWA doesn’t directly use claim language “topic modeling”. Bergman further discloses “As part of the similarity evaluation, a set of concepts pertinent to the contents of the content objects may be extracted (step 138). The concepts may be used to indicate the expertise or interests of a person” in [0015]; “the IC graph developer 224 includes a linguistic/semantic extraction engine 228 for extracting concepts associated with the content objects” in [0032]; see also Fig 6.)

Claim 13 is rejected based upon similar rationale as Claims 1& 6.
Claim 17 is rejected based upon similar rationale as Claim 9.
Claim 18 is rejected based upon similar rationale as Claim 3.

Claim 20 recites similar limitations as claims 1 & 6 but in a method form. Therefore, the same rationale used for claims 1 & 6 is applied.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and Gu et al. (US 2018/0365592).
As to Claim 2, OGAWA in view of Bergman teaches the platform of claim 1. The combination of Gu further teaches wherein the entity recognition unit recognizes the one or more entities and the topics in the communication data using a named entity recognizer, a dependency parser and a topic modeler (Gu discloses “Feature extractor 180 can utilize (not shown) a raw text reader and markable reader to detect sentences. A markable reader is a named entity recognizer that discovers groups of textual mentions that belong to a semantic class. Comprehensively, feature extractor 180 employs a tokenizer, tagger, word dependency parser, and constantly accesses the UMLS dictionary to determine and separate sentences and phrases of clinical relevance from sentences and phrases that do not have medical relevance” in [0022]; “Program 200 utilizes a dependency parser sub program to further apply the derived topic modeling framework. Dependency parsing is the task of recognizing a sentence and assigning a syntactic structure to it” in [0044]; “The method further includes one or more processors determining a topic modeling framework, wherein the topic modeling framework detects a semantic structure of the features of the data received from the first data source and the data received from the second data source” in [0005].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of Gu so as to discover groups of textual mentions that belong to a semantic class and determine and separate sentences and phrases of clinical relevance from sentences and phrases that do not have medical relevance (Gu, [0022]).

Claim 14 is rejected based upon similar rationale as Claim 2.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and Malik et al. (US 2016/0314126).
As to Claim 4, OGAWA in view of Bergman teaches the platform of claim 1. The combination of Malik further teaches wherein the processor is configured to use a cosine similarity measure for the expert classifier to classify the expert entity as the expert in the topic (OGAWA discloses similarity measure in [0307]. Malik further discloses “Example similarity functions that may be applied to corresponding normalized attributes include, but are not limited to, cosine similarity, Euclidean distance, Manhattan distance, and the like” in [0089].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of Malik so as not to limit the similarity function to cosine similarity, Euclidean distance, Manhattan distance, and the like (Malik, [0089]).

Claim 19 is rejected based upon similar rationale as Claim 4.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and Somasundaran et al. (US 2012/0078918).
As to Claim 7, OGAWA in view of Bergman teaches the platform of claim 1. The combination of Somasundaran further teaches wherein the entity recognition unit validates the one or more entities using a lexical source (OGAWA discloses lexical choice in [0298]. Somasundaran further discloses lexicon-based similarity scores in [0005]; “The lexicon may provide a score” in [0060].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of Somasundaran because relatedness or similarities may be based on lexicons and word ontologies (Somasundaran, [0005]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and Chandrasekaran et al. (US 2019/0179812).
As to Claim 8, OGAWA in view of Bergman teaches the platform of claim 1. The combination of Chandrasekaran further teaches wherein the entity recognition unit extracts the one or more named entities by filtering with a knowledge graph (OGAWA discloses “The active receiver module may include analytic filters to eliminate unwanted information, machine learning to detect valuable information” in [0099]; “A general example embodiment of the computer executable instructions for identifying and filtering the topic network is described with respect to FIG. 20” in [0171]; “A different filter could automatically machine learn peaks or valleys and automatically remove this data” in [0247]; “The network graph is called the "topic network" ” in [0147]. Here, OGAWA doesn’t directly use a knowledge graph for a network graph. Chandrasekaran further discloses “A set of entities is identified in a first set of significant events returned by natural language query (NLQ). The knowledge graph determines which ones of the set of entities are related to the entities in the NLQ to produce a filtered set of entities” in [0005].)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of Chandrasekaran so as to provide a deeper analysis by leveraging knowledge graphs to identify deep level events that are significant to the NLQ results (Chandrasekaran, [0036]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and Baldwin et al. (US 2017/0052949).
As to Claim 10, OGAWA in view of Bergman teaches the platform of claim 1. The combination of Baldwin further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a sentiment score, the classification rules comprising natural language processing rules for sentiment classification (OGAWA discloses “sentiment analysis derived through assigning user sentiment data to each data object, either positive or negative, by defining or obtaining positive or negative terms relating to the data objects, inferring the sentiment data from the presence or absence of such positive or negative terms, and based on such sentiment data defining additional information for a search query” in [0109]; “Social information can be entered into these NLP engines and output positive, neutral, or negative sentiment toward a social message” in [0281]. Here, OGAWA doesn’t explicitly teach “sentiment score”. Baldwin further discloses “analyzing the text of the new communication using sentiment analysis and determining a sentiment score on a scale between negative sentiment and positive sentiment; in response to the sentiment score for the text of the new communication being on the negative side of a first predefined threshold on the scale, referencing an overall relationship score based on past communications between the sender and the recipient” in [0009].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of Baldwin so as to generate a relationship score by carrying out sentiment analysis on text content of past communications between the sender and the recipient (Baldwin, [0011]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and White et al. (US 2014/0074843).
As to Claim 11, OGAWA in view of Bergman teaches the platform of claim 1. The combination of White further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a formality score, the classification rules comprising natural language processing rules for formality classification (OGAWA discloses “Social information can be entered into these NLP engines and output positive, neutral, or negative sentiment toward a social message” in [0281]. White further discloses “strength of a relationship can be associated with a score, for example, between one and ten, in which a lower score is indicative of a weaker relationship than a higher score. Similarly, in some instances, formality of a relationship can be associated with a score, in which a lower score is indicative of a less formal relationship than a higher score” in [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of White so as to use a formality score to indicate a relationship strength between two communication users (White, [0036]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman and OBERLI et al. (US 2017/0111462).
As to Claim 12, OGAWA in view of Bergman teaches the platform of claim 1. The combination of OBERLI further teaches wherein the relationship model processes the electronic communication using classification rules to compute the relationship score based on a duration score, the classification rules comprising rules for time stamp processing and duration calculations (OGAWA discloses “As will be described in relation to FIG. 23, in one example this involves collecting a sample of social networking posts (e.g. Tweets for Twitter users) having a pre-defined sample size (e.g. a pre-defined number of recent or randomly selected posts and/or posts during a specific time duration)” in [0213]; “4. The active receiver module characterizes each of the posts PT as a 'Reply', a 'Mention', or a 'Re-Post', and respectively identifies the user being replied to…The time stamp of each reply, mention, re-post, etc. may also be recorded in order to determine whether an interaction between users is recent, or to determine a 'recent' grading” in [0193]. OBERLI further discloses “In some embodiments, calculating the reference value includes calculating a relationship score between at least one of the first entity and the second entity and other entities in the network, the relationship score being based on a combination of a duration metric, vintage metric, interaction metric, trust and variety metric, control metric and harmony metric” in [0008]; see also Fig 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of OGAWA and Bergman with the teaching of OBERLI so as to calculate the relationship score between the entities based on a combination of duration metric, a particular metric, interaction metric, trust and variation measure control metric and metric (OBERLI, [0008]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman, Baldwin, White and OBERLI.
Claim 15 is rejected based upon similar rationale as Claims 3, 5 and 10-12.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of Bergman, Gu and Chandrasekaran.
Claim 16 is rejected based upon similar rationale as Claims 2 & 8.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday to Friday from 8:00 am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612